Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Diximus et al. (US 6,947,006) teaches in Fig. 2 an antenna assembly 20. Functionally, it is constituted by a radiating portion 22, a blocking end 24 remote from a zone where it is connected to an antenna cable 26, and at its end close to the connection to the cable, the antenna preferably has two current traps referenced 28 and 30 respectively; and Apel (US 9,276,310) teaches in Fig. 1 an uncoiled coaxial collinear structure comprises feed point 101, coaxial transmission line 102, ferrite choke balun 103, balun element 104, array 105, and terminal element 109. Balun element 104 is a conductive sleeve balun. Array 105 comprises coaxial radiating elements 106, 107, and 108. Diximus et al. and Apel are considered closest prior arts, but they both fail to teach “at least an intermediate quarter-wave trap being arranged between two consecutive collinear antennas around a coaxial cable, and a terminal element, arranged at the second end of the radiating portion, after the upper quarter-wave trap, and formed of the hollow core or cores of the antenna.”, as required by claim 1.
Claims 1-8 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844